592 S.E.2d 687 (2004)
358 N.C. 144
Cheryl BASS
v.
DURHAM COUNTY HOSPITAL CORPORATION, and Rebecca S. Rich, M.D.
No. 349A03.
Supreme Court of North Carolina.
March 5, 2004.
Hollowell, Mitchell, Von Hagen, Eyster & Warner, P.A., by Joseph T. Copeland and Donald R. Von Hagen, Raleigh, for plaintiff-appellee.
Patterson, Dilthey, Clay, Bryson & Anderson L.L.P., by E.C Bryson, Jr. and Christopher J. Derrenbacher, Raleigh, for defendant-appellant Rebecca S. Rich, M.D.
Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., by Timothy P. Lehan and Deanna Davis Anderson, Raleigh, for defendant-appellant Durham County Hospital Corporation.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed.
REVERSED.